Order entered September 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00748-CV

                         PARALLEL NETWORKS, LLC, Appellant

                                                V.

                              JENNER & BLOCK LLP, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-01146-E

                                            ORDER
        Before the Court is appellant’s September 17, 2013 unopposed motion for leave to file its

brief under seal. On September 16, 2013, appellant filed its brief that contains redactions of

confidential information. In its motion, appellant ask that it be allowed to also file an unredacted

version of its brief under seal. We GRANT the motion as follows: We STRIKE the brief filed

by appellant on September 16, 2013. We ORDER appellant to file the unredacted version of its

brief under seal. Appellant shall file its brief under seal WITHIN SEVEN DAYS of the date of

this order.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE